DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed July 14, 2022.  Claims 6, 7, and 11-14 have been amended.  Claim 8 has been cancelled.  Claims 6, 7, and 9-14 are currently pending and under examination.

This application is a national phase of PCT International Patent Application No. PCT/MX2019/000007, filed January 30, 2019, and claims priority to Mexican Patent Application No. MX/a/2018/002087, filed February 19, 2018.


Withdrawal of Objections/Rejections:

	The objection to claims 6, 8, 11, 12, and 14, is withdrawn.
	The rejection of claims 6-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
	The rejection of claims 6-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.





EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Preston H. Smirman on August 8, 2022.

The application has been amended as follows: 

1. - 5. 	(Canceled)  
  
6. 	(Currently Amended): 	A consortium of microorganisms including fungi and bacteria, wherein the microorganisms of the consortium are initially exposed to a series of increasing fractions of a lethal dose of thiodicarb, subsequently exposed to a series of increasing fractions of a lethal dose of bifenthrin, wherein subsequent to the exposures of thiodicarb and bifenthrin, the microorganisms of the consortium are resistant to 1 to 1.3 times the lethal dose of thiodicarb and bifenthrin, wherein the consortium is able to be seeded in liquid, foliar, edaphic or irrigation systems

7 - 8. 	(Canceled)  

9. 	(Previously Presented): 	The consortium according to claim 6, wherein the consortium is operable to act as any of a biofertilizer, biopesticide and biofungicide on crops, either under edaphic or foliar conditions.  

10. 	(Previously Presented): 	The consortium according to claim 6, wherein the consortium is operable to grow and conduct metabolic processes in a presence of sunlight, either under edaphic or foliar conditions.

11. 	(Canceled)  

12. 	(Currently Amended): 	A consortium of microorganisms including fungi and bacteria, wherein the microorganisms of the consortium are exposed to increasing first fractions of a lethal dose of thiodicarb, subsequently exposed to increasing first fractions of a lethal dose of bifenthrin, subsequently exposed to increasing second fractions of a lethal dose of thiodicarb, wherein the second fractions of a lethal dose of thiodicarb are greater than the first fractions of a lethal dose of thiodicarb, subsequently exposed to increasing second fractions of a lethal dose of bifenthrin, wherein the second fractions of a lethal dose of bifenthrin are greater than the first fractions of a lethal dose of bifenthrin, subsequently exposed to increasing third fractions of a lethal dose of thiodicarb, wherein the third fractions of a lethal dose of thiodicarb are greater than the second fractions of a lethal dose of thiodicarb, subsequently exposed to increasing third fractions of a lethal dose of bifenthrin, wherein the third fractions of a lethal dose of bifenthrin are greater than the second fractions of a lethal dose of bifenthrin, subsequently exposed to increasing fourth fractions of a lethal dose of thiodicarb, wherein the fourth fractions of a lethal dose of thiodicarb are greater than the third fractions of a lethal dose of thiodicarb, subsequently exposed to increasing fourth fractions of a lethal dose of bifenthrin, wherein the fourth fractions of a lethal dose of bifenthrin are greater than the third fractions of a lethal dose of bifenthrin, subsequently 5exposed to increasing fifth fractions of a lethal dose of thiodicarb, wherein the fifth fractions of a lethal dose of thiodicarb are greater than the fourth fractions of a lethal dose of thiodicarb, and subsequently exposed to increasing fifth fractions of a lethal dose of bifenthrin, wherein the fifth fractions of a lethal dose of bifenthrin are greater than the fourth fractions of a lethal dose of bifenthrin, wherein subsequent to the first through fifth exposures of thiodicarb and the first through fifth exposures of bifenthrin, the microorganisms of the consortium are resistant to a lethal dose of thiodicarb and bifenthrin, wherein the consortium is operable to be seeded in liquid, foliar, edaphic or irrigation systems

13 - 14. 	(Canceled)  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as currently claimed.  The closest prior art of record is Jin et al.
	Jin et al. teach a composition of encapsulated microparticles comprising a mixture of: Paecilomyce fumosoroseus, Trichoderma harzianum, Beauveria bassiana, and Metarhizium anisopliae (Para. 44).
However, Jin et al. do not teach or render obvious the claimed consortium of microorganisms deposited under accession number CM-CNRG TB46, where this deposited consortium was made resistant to thiodicarb and bifenthrin by a series of exposures to increasing doses of thiodicarb and bifenthrin.  Thus, the claims are not deemed to be taught or rendered obvious by the prior art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 6, 9, 10, and 12 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653